The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 16 is objected to because of the following informalities:
Claim 16, line 4 has a typo and should read, “mesh grid made of a polyamide”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyhler et al. US 2012/0024774 in view of WO 2011/110637 (US 2013/0001155 to Neubauer will be referenced as the US equivalent for the purposed of the rejection), Gabler et al. “Weldability of Dissimilar Thermoplastics-Experiments in Heated Tool Welding” and Gutman et al. US 2005/0173328.

Claims 2, 16 and 17, Wyhler teaches a filter element comprising: a multilayer filter medium, the multilayer filter medium consisting of a plurality of filter layers and a support mesh grid (18) made of polyamide material forming an inflow face of the multilayer filter medium, the support mesh grid is a first layer of the multilayer filter medium without any further layer arranged upstream of the inflow face, the support mesh grid is formed of a plurality of spaced apart longitudinal and transverse members of polyamide having a thickness between 300 and 1200 micron and a mass per unit area between 50-200 g/m2, the plurality of filter layers comprise a non-woven filtration layer (12, 14) abutting directly against and fixed onto an outflow face of the support mesh grid, wherein the nonwoven filtration layer has a thickness between 800 and 1400 micron and a mass per unit area between 40 and 200 g/m2 and formed of nonwoven polyamide fibers having a fiber diameter between 0.1 and 10 micron, a spunbond barrier layer (16) made of polyamide abutting directly against and fixed onto an outflow face of the nonwoven filtration layer, the spunbond barrier layer is capable of filtering out washouts of nonwoven fibers from the nonwoven filtration layer, the nonwoven filtration layer has a gradient structure, the support mesh grid, nonwoven filtration layer and the spunbond barrier layer are hydrophilic, as they are made of polyamide, the layers of the multilayer filter medium are directly connected and locked onto each other by a welded connection and capable of transferring pressure away from the plurality of layers onto the support mesh grid at the inflow face, the spunbond barrier layer is the final layer of the multilayer filter medium and forms an outflow face of the multilayer filter medium, and
an annular filter bellows (10) formed from the multilayer filter medium, closing about a longitudinal axis extending through a hollow interior of the annular filter bellows, the annular filter bellows is capable of fluid flow radially through the filter medium from an inflow side to an outflow side, a first end plate (3) tightly connected to the filter medium on a first axial end of the filter element, a connection end plate (2) tightly connected onto the filter medium on an opposite second axial end of the filter element, a central opening extending through the connection end plate and opening into the hollow interior (fig. 1-2, paragraph 9-10, 31, 40, 44, 46, 52-59, 63-65).  Wyhler teaches the gradient structure but does not specifically teach the technique of increasing the packing density of fibers in the flow direction, the layers all made of the same material or a tubular connecting port on an axial outer side of the connection end plate.
Neubauer teaches a filter medium comprising a filtration layer (22) comprising a gradient structure in which the packaging density of fibers increases in the flow direction (fig. 2, paragraph 7, 8, 11 and 22).  While Wyhler teaches providing a gradient structure but does not teach how to provide such a gradient structure one of ordinary skill in the art would look to the prior art, such as Neubauer, for direction as to how to provide a gradient structure in a meltblown filter layer.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Wyhler further teaches that all of the different layers of the filter medium can be made of polyamide (which is hydrophilic) but does not specifically teach that all of the different layers are comprised of the same polyamide material.  Wyhler teaches that all of the layers are welded together.  Welding together different types of plastic materials is a problem recognized in the art as taught by Gabler, where the heat applied to the different material must suit both materials.  Therefore, one of ordinary skill in the art would readily recognize that such a problem would be obviated by the use of the same material for the parts that are to be welded together as separate heating levels applied to the different parts would not be required as the same heat could be applied to each part to be welded.  The claim would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Gutman teaches a connection end plate (20) having a central opening extending through the connection end plate and opening into a hollow interior of a filter element (10), a tubular connecting port (11) formed on an axial outer side of the connection end plate and surrounding the central opening, the tubular connecting port projecting axially outward from the axial outer side of the connection end plate, an annular flange formed on an axial outer end of the tubular connecting port, the annular flange having a larger diameter than the tubular connecting port, an annular seal groove (26) formed in a radially outer side of the annular flange and a seal ring (37) arranged in the annular seal receiving groove (fig. 1). The recited tubular connecting port and sealing arrangement is a very common feature in the art as demonstrated by Gutman as a way to provide a sealed connection between a filter cartridge and a filter head or housing and would have been well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
The recitation of the filter element being configured to filter a urea solution in a urea exhaust gas treatment system of a diesel engine is a recitation of intended use and does not provide any further structural limitations to the apparatus.
Claim 3, Wyhler does not teach a central tube having struts and/or stiffening ribs in the hollow interior. Central tubes with struts and/or stiffening ribs to support an annular filter bellows are very common in the filter art and well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 4, Wyhler further teaches the end plate close the edges of the filter medium, the end plate comprised of a thermoplastic material by a welded joint (paragraph 46). Wyhler does not teach the end plates comprise the same material as the filter medium. As detailed above, welding different materials together can pose problems, as recognized in the art (Gabler). Therefore, using the same material for the end plates and filter medium would have been obvious for the same reasons stated above, with respect to claim 1, as a way to simplify the welding of the end plates with the filter material.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyhler et al. US 2012/0024774 in view of WO 2011/110637 (US 2013/0001155 to Neubauer will be referenced as the US equivalent for the purposed of the rejection), Gabler et al. “Weldability of Dissimilar Thermoplastics-Experiments in Heated Tool Welding” and Gutman et al. US 2005/0173328 as applied to claim 1 above, and further in view of Schiavon et al. US 8,119,002.

Wyhler teaches end plates but does not teach the end plates including glass fiber. The use of a glass fiber content of 30% in a polyamide end cap of a filter element is a well-known technique in the filter art as demonstrated by Schiavon (col. 8, lines 60-65).  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant's arguments filed 10/24/22 have been fully considered but they are not persuasive.
Applicant argues that the claimed multilayer filter medium does not have and does not require Wyhler’s support grid (16) at the downstream side of the filter medium. The claim requires a multilayer medium consisting of a plurality of filter layers and a support mesh, where the plurality of filter layers comprise a nonwoven filtration layer and a spunbond barrier layer. Wyhler teaches the recites support mesh (18), a nonwoven filtration layer (12, 14) and a spunbond layer (16) as detailed in the rejection above. Applicant argues that Wyhler requires a support grid (16). However, Wyhler teaches the layer (16) may be a spunbond layer (paragraph 43 and 57). Thus, Wyhler teaches all of the claimed layers as recited in the claims.
Applicant appears to argue that the prior art to Gabler is non-analogous art. The reference to Gabler is closely concerned with the same problem addressed by the applicant, namely how to weld plastic materials together and is therefore considered analogous art.
Applicant states that the prior art does not teach or suggest an upstream support mesh grid directly abuts against and is welded to the nonwoven filtration layer, which directly abuts against and is welded to the spunbond barrier layer. The prior art to Wyhler does teach this configuration as detailed in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778